         Case 1:19-cv-00096-KGB Document 56 Filed 08/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

TONY M. RUIZ                                                                            PLAINTIFF
ADC #157474

v.                             Case No. 1:19-cv-00096-KGB-JTR

TONI BRADLEY, Warden, et al.                                                        DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Tony M. Ruiz’s complaint and amended complaint are dismissed without prejudice (Dkt. Nos. 2,

8). The relief sought is denied.

       So adjudged this 16th day of August, 2021.



                                                            ________________________________
                                                             Kristine G. Baker
                                                            United States District Judge
